Judgment and order denying motion to set aside directed verdict unanimously affirmed, with costs. Appeal from order denying defendant’s motion that exceptions be heard in the first instance by the Appellate Division dismissed. The evidence did not reach the standard required by law to permit a finding that the contract was intended as an agreement other than its plain language imports, and we are of opinion that the disposition of the case by the trial court was correct. Present — Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ.